DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 17/451,197 filed 10/18/21.  
Claim(s) 1-9 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 62371092, filed 8/4/16, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 62371092 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37  CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites determining a starting segment of the plurality of segments based on the in-progress tag, wherein received content for the starting segment is added to a playback buffer first.
The limitation of determining a starting segment of the plurality of segments based on the in-progress tag, wherein received content for the starting segment is added to a playback buffer first, as drafted, is a process that, under its broadest reasonable interpretation, adding to a playback buffer of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a caching server,” nothing in the claim element precludes the step from practically
being performed in the mind. For example, but for the “by a caching server” language, “determining” in the context of this claim encompasses the user manually received content for the starting segment is added to a playback buffer first.  Similarly, the limitation of received content for the starting segment is added to a playback buffer first, as drafted, is a process that, under its broadest reasonable interpretation, adding to a playback buffer of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a caching server” language, “adding” in the context of this claim encompasses the user thinking that received content for the starting segment is added to a playback buffer first. If a claim limitation, under its broadest reasonable interpretation, adding to a playback buffer of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a caching server to determining a starting segment of the plurality of segments based on the in-progress tag, wherein received content for the starting segment is added to a playback buffer first (i.e., as a generic received content for the starting segment is added to a playback buffer first) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Objections
Claim(s) 1-7 is/are unclear to the examiner; what does it mean by stating “determining a starting segment of the plurality of segments based on the in-progress tag, wherein received content for the starting segment is added to a playback buffer first”?  The Examiner is not entirely sure what is a connection/association between starting segments and the in-progress tag?  Does it mean the system would start to play a segment when detecting there is an “in-progress tag” associated with it?  Furthermore, what is a claimed invention?  Just to add the “starting segment to the buffer”?  Isn’t it automatically added the “starting segment” at the beginning to the buffer first?  Please clarify

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, U.S. Patent/Pub. No. 2017/0060520 A1 in view of Garvin, U.S. Patent/Pub. No. 6,260,156 B1.
As to claim 1, Cohen teaches a method comprising: 
receiving a playlist for a video broadcast from a caching server, the playlist identifying a plurality of segments, the plurality of segments including a completed segment, wherein each segment in the plurality of segments has a respective target duration (Cohen, page 5, paragraph 43 & 50; page 6, paragraph 51-52; i.e., [0050] begin downloading the stereo mix or a portion (e.g. initial segments or chunks) of the stereo mix. This may continue until sufficient data has been buffered at step 306 that playback may commence without exhausting the amount of buffered data. The amount of data determined to be sufficient may be based on network conditions and average download speeds, and may be calculated such that the duration of buffered audio data exceeds the estimated time to download remaining data, including all individual tracks.  In such implementations, the amount of data determined to be sufficient may be based on the remaining data for just the stereo mix (e.g. 10 MB for just the stereo mix or 10 seconds of audio at 1 MB/second, using the numbers in the example discussed above, which may comprise a few hundred KB of data and be downloaded  in less than a second). As discussed above, in some implementations, the application may download chunks of the individual tracks starting at a later time period within the audio (e.g. beginning at 50 seconds, or any other such time); [0052] the application may continue to download the stereo mix at step 310 until it is complete, before proceeding to download the individual tracks); 
requesting the completed segment, from the caching server (Cohen, page 2, paragraph 26; page 6, paragraph 53; i.e., [0026] In some implementations, user interface 104 may be downloaded (and/or accessed from a local cache) and displayed by a browser application or plug-in, such as an Adobe Flash-based interface or an HTML5 interface; [0053] A sufficient amount of data may be buffered when the application can download the remaining chunks or segments of the individual tracks, based on average network speeds and latency, before emptying the input buffers of the playback engines during decoding and playback. Steps 314-316 may be repeated until sufficient data from the individual tracks has been buffered); 
repeatedly receiving content from the caching server, the received content being associated with a segment of the plurality of segments (Cohen, page 6, paragraph 53; i.e., [0053] A sufficient amount of data may be buffered when the application can download the remaining chunks or segments of the individual tracks, based on average network speeds and latency, before emptying the input buffers of the playback engines during decoding and playback. Steps 314-316 may be repeated until sufficient data from the individual tracks has been buffered); and 
determining a starting segment of the plurality of segments based on tag (Cohen, page 5, paragraph 50; i.e., [0050] begin downloading the stereo mix or a portion (e.g. initial segments or chunks) of the stereo mix. This may continue until sufficient data has been buffered at step 306 that playback may commence without exhausting the amount of buffered data. The amount of data determined to be sufficient may be based on network conditions and average download speeds, and may be calculated such that the duration of buffered audio data exceeds the estimated time to download remaining data, including all individual tracks.  In such implementations, the amount of data determined to be sufficient may be based on the remaining data for just the stereo mix (e.g. 10 MB for just the stereo mix or 10 seconds of audio at 1 MB/second, using the numbers in the example discussed above, which may comprise a few hundred KB of data and be downloaded  in less than a second). As discussed above, in some implementations, the application may download chunks of the individual tracks starting at a later time period within the audio (e.g. beginning at 50 seconds, or any other such time)), 
wherein received content for the starting segment is added to a playback buffer first (Cohen, page 4, paragraph 35; i.e., [0035] For example, to ensure seamless playback during media streaming, an amount of media may be downloaded to client 100 prior to playback such that additional segments of media may be downloaded during playback before being required).
But Cohen failed to teach the claim limitation wherein the plurality of segments including at least one segment with an in-progress tag; requesting the segment with the in-progress tag; determining a segment of the plurality of segments based on the in- progress tag.
However, Garvin teaches the limitation wherein the plurality of segments including at least one segment with an in-progress tag; requesting the segment with the in-progress tag; determining a segment of the plurality of segments based on the in- progress tag (Garvin, figure 6; col 6, lines 60 – col 7, lines 2; i.e., Another field, an In-Progress Index field 74, stores an update condition for each of the chunk maps. Briefly, the In-Progress Index field is used in the event an interruption occurs during a re-mapping of a bad area to a good area. An index value corresponding to the spare block being updated 65 is stored in the In-Progress Index field 74. As will be described in greater detail later, the BBM uses the index value to determine the bad data area being replaced).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cohen to substitute requesting data block from Garvin for portions of data block from Cohen to managing the flash memory has the disadvantage of requiring extensive support hardware, which adds complexity and expense to the system employing the flash memory (Garvin, lines 1, lines 66 – col 2, lines 3).
As to claim 2, Cohen-Garvin teaches the method as recited in claim 1, wherein determining the segment to start playing is further based on respective date-time tags associated with the plurality of segments in the playlist (Cohen, figure 3; page 3, paragraph 31; i.e., [0031] output samples from each playback engine may be associated with a playback timestamp (e.g. presentation timestamp (PTS) or clock reference), and mixer 106 may collect and mix each sample having a common timestamp).
As to claim 3, Cohen-Garvin teaches the method as recited in claim 1, further comprising: 
requesting, at regular intervals, the playlist (Cohen, page 5, paragraph 50; i.e., [0050] begin downloading the stereo mix or a portion (e.g. initial segments or chunks) of the stereo mix. This may continue until sufficient data has been buffered at step 306 that playback may commence without exhausting the amount of buffered data. The amount of data determined to be sufficient may be based on network conditions and average download speeds, and may be calculated such that the duration of buffered audio data exceeds the estimated time to download remaining data, including all individual tracks.  In such implementations, the amount of data determined to be sufficient may be based on the remaining data for just the stereo mix (e.g. 10 MB for just the stereo mix or 10 seconds of audio at 1 MB/second, using the numbers in the example discussed above, which may comprise a few hundred KB of data and be downloaded  in less than a second). As discussed above, in some implementations, the application may download chunks of the individual tracks starting at a later time period within the audio (e.g. beginning at 50 seconds, or any other such time)); and 
responsive to receiving an updated playlist with a new in-progress segment, sending a request for the new in-progress segment (Cohen, page 9, paragraph 72; i.e., [0072] As shown, artists, producers, or other users of the system may enter text updates to add to an activity or news feed or as a comment on a song, album, news item, or other content).


Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, U.S. Patent/Pub. No. 2017/0060520 A1 in view of Garvin, U.S. Patent/Pub. No. 6,260,156 B1, and further in view of Shemesh, U.S. Pub. No. 2015/0067753 A1.
As to claim 4, Cohen-Garvin teaches the method as recited in claim 1.  But Cohen-Garvin failed to teach the claim limitation wherein determining a size of the playback buffer based on network jitter and a minimum buffer size. 
However, Shemesh teaches the limitation wherein determining a size of the playback buffer based on network jitter and a minimum buffer size (Shemesh, page 6, paragraph 60; i.e., (0060] Moreover, in some embodiments, setting the number
of chunks that will define the 'optimized chunks' can be done based on a desired "head start" playback time/duration and need not be limited by an actual number of original chunks, as specified in the manifest file. Thus, for example, when the first ten seconds of a high-definition video stream is comprised of any small playback duration chunks, each having many bytes (in size), then the stream may be transformed to a same corresponding amount of chunks but with each being a smaller sized payload. Additionally, as media players usually fully download both the first chunk and buffer the next consecutive chunk before starting to play, the number of these first optimized chunks can be set to include at least two chunks. However, the first chunks are not constrained to two, and other numbers of chunks may represent the first chunks.  For example, in one embodiment the first chunks might include any number of beginning chunks for the video content that is less than all of the video content. Additional considerations for setting the optimized chunks duration might further include a most commonly accessed client's bandwidth, the current bandwidth (as noted above), a bandwidth jitter, and/or a total byte size of the video file).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cohen-Garvin to substitute threshold bitrate from Shemesh for portions of data block from Cohen-Garvin to improve performance of a major factor for satisfaction and have a potential impact on business (Shemesh, lines 1, lines 66 – col 2, lines 3).
As to claim 5, Cohen-Garvin teaches the method as recited in claim 4.  But Cohen-Garvin failed to teach the claim limitation wherein wherein the network jitter is included in a tag in the playlist.
However, Shemesh teaches the limitation wherein the network jitter is included in a tag in the playlist (Shemesh, page 6, paragraph 60; i.e., (0060] Moreover, in some embodiments, setting the number of chunks that will define the 'optimized chunks' can be done based on a desired "head start" playback time/duration and need not be limited by an actual number of original chunks, as specified in the manifest file. Thus, for example, when the first ten seconds of a high-definition video stream is comprised of any small playback duration chunks, each having many bytes (in size), then the stream may be transformed to a same corresponding amount of chunks but with each being a smaller sized payload. Additionally, as media players usually fully download both the first chunk and buffer the next consecutive chunk before starting to play, the number of these first optimized chunks can be set to include at least two chunks. However, the first chunks are not constrained to two, and other numbers of chunks may represent the first chunks.  For example, in one embodiment the first chunks might include any number of beginning chunks for the video content that is less than all of the video content. Additional considerations for setting the optimized chunks duration might further include a most commonly accessed client's bandwidth, the current bandwidth (as noted above), a bandwidth jitter, and/or a total byte size of the video file).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cohen-Garvin to substitute threshold bitrate from Shemesh for portions of data block from Cohen-Garvin to improve performance of a major factor for satisfaction and have a potential impact on business (Shemesh, lines 1, lines 66 – col 2, lines 3).
As to claim 6, Cohen-Garvin teaches the method as recited in claim 1.  But Cohen-Garvin failed to teach the claim limitation wherein wherein determining, based on the in-progress tag and the respective date-time tags, a playback buffer size and a particular segment of the plurality of segments to request first.
However, Shemesh teaches the limitation wherein the network jitter is included in a tag in the playlist (Shemesh, page 6, paragraph 60; i.e., (0060] Moreover, in some embodiments, setting the number of chunks that will define the 'optimized chunks' can be done based on a desired "head start" playback time/duration and need not be limited by an actual number of original chunks, as specified in the manifest file. Thus, for example, when the first ten seconds of a high-definition video stream is comprised of any small playback duration chunks, each having many bytes (in size), then the stream may be transformed to a same corresponding amount of chunks but with each being a smaller sized payload. Additionally, as media players usually fully download both the first chunk and buffer the next consecutive chunk before starting to play, the number of these first optimized chunks can be set to include at least two chunks. However, the first chunks are not constrained to two, and other numbers of chunks may represent the first chunks.  For example, in one embodiment the first chunks might include any number of beginning chunks for the video content that is less than all of the video content. Additional considerations for setting the optimized chunks duration might further include a most commonly accessed client's bandwidth, the current bandwidth (as noted above), a bandwidth jitter, and/or a total byte size of the video file).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cohen-Garvin to substitute threshold bitrate from Shemesh for portions of data block from Cohen-Garvin to improve performance of a major factor for satisfaction and have a potential impact on business (Shemesh, lines 1, lines 66 – col 2, lines 3).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, U.S. Patent/Pub. No. 2017/0060520 A1 in view of Garvin, U.S. Patent/Pub. No. 6,260,156 B1, and further in view of Crofton, U.S. Pub. No. 2017/0331892 A1.
As to claim 7, Cohen-Garvin teaches the method as recited in claim 1.  But Cohen-Garvin failed to teach the claim limitation wherein determining, for received content, whether the content is an end-of-file message, wherein the end-of-file refers to a segment; responsive to determining the received content is not an end-of-file message, adding the content to a pipeline for rendering frames associated with the segment associated with the received content; and responsive to determining the received content is an end-of-file message, switching to a decode pipeline for a next segment in the playlist.
However, Garvin teaches the limitation wherein determining, for received content, whether the content is an end-of-file message, wherein the end-of-file refers to a segment playlist (Crofton, page 17, paragraph 171; i.e.,  [0171] extracting the first subset may comprise using a comb filter or extracting a first portion of the file of x bits and skipping a second portion of the file of y bits, and repeating the process until reaching the end of the file or a predetermined fragment size); responsive to determining the received content is not an end-of-file message, adding the content to a pipeline for rendering frames associated with the segment associated with the received content (Crofton, page 5, paragraph 57; i.e., [0057] Policy engine 326 may comprise a set of one or more rules or filters for matching file types, sizes, recent use or modification times, or other such information, and may have corresponding actions ( e.g. if file type is "photo", add for pipeline processing via first cloud storage service, and store at second cloud storage service, etc.)); and responsive to determining the received content is an end-of-file message, switching to a decode pipeline for a next segment in the playlist (Crofton, page 5, paragraph 57; page 19, paragraph 192; page 17, paragraph 171; i.e., [0057] Policy engine 326 may comprise a set of one or more rules or filters for matching file types, sizes, recent use or modification times, or other such information, and may have corresponding actions ( e.g. if file type is "photo", add for pipeline processing via first cloud storage service, and store at second cloud storage service, etc.); [0171] extracting the first subset may comprise using a comb filter or extracting a first portion of the file of x bits and skipping a second portion of the file of y bits, and repeating the process until reaching the end of the file or a predetermined fragment size; [0192] the synchronization client or aggregation provider may maintain a queue of files for processing. In some implementations, files may be added to the queue as they are created).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cohen to substitute maintaining queue from Garvin for storage buffer from Cohen to monitor a single folder (and sub-folders) for synchronization to cloud storage (Garvin, page 1, paragraph 2).

Listing of Relevant Arts
Saremi, U.S. Patent/Pub. No. US 20140344410 A1 discloses playback the segment and the duration segment.
Printz, U.S. Patent/Pub. No. US 20170070783 A1 discloses ongoing indexing and segments or periods.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449